DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of December 29, 2022 which amended claims 1-12, 14, 22, 24, 25 and 26; canceled claims 8 and 23; and added new claims 28-30.
	
Drawings
The drawings were received on December 29, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 mentions the encoder has a solid state electronic plate with a ring magnet on the shaft. The structure arrangement and purpose of each element and how they interact to function as an encoder has not been taught and thus the applicant has not shown possession of such a device.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is vague and indefinite because in line 3 it is unclear if the motor shaft is the same shaft as the drive shaft of claim 1 line 3. Further, in line 6 it is unclear if the claiming of the “brushless direct current controller” limits the motor to being a brushless motor. 
Claim 14 is vague and indefinite because in lines 9 and 10 it is unclear what the “alloy main assembly” is a part of or what its structural relationship to the rest of the pump is.
Claim 22 is vague and indefinite because it is unclear if the solid state electronic plate” and the ring magnet are on the drive shaft or if just the magnet is on the drive shaft.
Claim 24 recites the limitation "the…heat sink collar" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Further, in line 3 there is no reference frame for judging “lower”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 sets forth that the housing aligns the shafts but this is already set forth in claim 1 line 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, 14, 24, 25 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Choueifati et al (USPAP 2016/0209097) in view of CN 105508196 (cited by applicant, hereafter CN ‘196).
Choueifati et al discloses an air conditioning compressor drive unit comprising a DC electric motor (See [0061]), driving a compressor [0041] which is schematically shown.  Choueifati et al does not disclose that the compressor has a driven shaft, a Heat Sink Connection Housing which mounts the compressor relative to the electric motor to align the drive shaft of the electric motor and the driven shaft of the compressor; a coupling connecting the drive shaft of the motor to the drive shaft of the compressor; and, the motor and the connection housing enabling connecting different compressors having different displacements to the connection housing. 
CN ‘196 discloses an electric motor 18 having a drive shaft, a reciprocating piston compressor 2, Fig. 2 with a driven shaft, a Heat Sink Connection Housing 16 which mounts the compressor 2 relative to the electric motor to align (see Fig. 6) the 
At the time of the effective filing date of the application it would have been obvious to utilize a motor driven compressor structure as shown in Fig. 2 of CN ‘196 as the generically shown and discussed DC motor driven compressor 60 of Choueifati et al and a well-known motor driven compressor arrangement which allows the compressor and the motor to be connected and disconnected from one another for servicing or replacement. The connection housing functions as a heat sink as it would reject heat conducted to it by the compressor of the motor housing to the air circulating around it. Additionally, one of ordinary skill would recognize that the connection housing 16 of CN ‘196 would have matching holes to those shown in the face of the compressor housing of Fig. 1. This type of connection allows for the connection and disconnection of the compressor to the connection housing and enables the connecting a different compressor, no matter the size, to the heat sink connection housing.
With regards to claim 2 CN ‘196 shows the driven and driven shafts being co-axially aligned.
With regards to claim 3 Choueifati et al disclose that the controller 62 is set forth as being a programmable controller (see [0058] & [0064]) that can be used to vary speed [0066]. The examiner gives official notice that varying voltage and current to a motor are well known mechanisms for varying the speed of an electric motor and it 
With regards to claim 4 Choueifati et al disclose the limitation “bracket” is a broad term and two such brackets have been labeled in the annotated drawing.
With regards to claim 5 Choueifati et al disclose the motor being a brushless DC motor [0061].
With regards to claims 6, 7 and 11, Choueifati et al disclose the compressor maybe a piston compressor, driven at variable speeds and having different capacities (see [0041]). At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- select a particular speed and capacity in dependence upon the application the compressor will be used in, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
	With regards to claim 8 Choueifati et al disclose the use of an encoder with the motor [0066]. In sensing position continuously the encoder is indirectly sensing speed.
With regards to claim 10 CN ‘196 discloses various seals at a variety of locations. At the time of the effective filing date of the application it would have been obvious to adjust the clearances, material and number of seals to obtain the desired level of sealing for a particular application.
With regards to claim 12 Choueifati et al disclose the coupling includes two aligned passages which are each open to a different opposite end of the coupling and 
With regards to claim 14 the connection housing is a cylindrical body with a cavity and there is a flange 17 with bolt holes.

    PNG
    media_image1.png
    314
    492
    media_image1.png
    Greyscale

With regards to claim 24 the bracket member 17 of the motor may broadly be considered a heat sink collar and since each of the noted elements reject some level of heat they are adapted to lower energy consumption as claimed.
With regards to claim 25, as shown in the annotated figure above the motor flange (near 17) and the connection housing flange has holes for connection members which one of ordinary skill in the art would typically recognize to be bolts. The examiner gives official notice that threaded bolts and holes are well known connection mechanisms and that at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to utilize such a connection as a substitute for the through holes of CN ‘196. Further it would have been obvious to one In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
With regards to claim 26 it is noted that the coupling of CN ‘196 is open to the surrounding air and is thus configured to and will provide some level of heat dissipation.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Choueifati et al in view of CN ‘196 as applied to claim 1 above, and further in view of Iketaka et al (USPAP 2018/0076681).
As set forth above Choueifati et al in view of CN ‘196 discloses the invention substantially as claimed but does not disclose that the motor has a three point terminal head on top of the motor. Iketaka et al disclose a similar electric motor driven compressor (see Title) having a power terminal enclosure 20 on the top of the motor. At the time of the effective filing date it would have been obvious to provide a terminal enclosure on top of the motor as a mechanism to provide power to the motor, three terminal connections being standard for a DC motor. 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Choueifati et al in view of CN ‘196 as applied to claim 1 above, and further in view of Yamaguchi et al (USPAP 2017/0114837).

At the time of the effective filing date it would have been obvious to provide an elastomeric member to the coupling as taught by Yamaguchi et al in order to reduce vibrations.

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With regards to the rejection under 35 USC 112(a) of claim 22 the rejection is not merely that the specification does not mention the encoder it is that the particular elements construction and arrangement is not shown or discussed in any detail. The claimed encoder is essentially shown as a bow 116 in newly provided Fig. 7 and there is no clarifying discussion. Therefore applicant has not shown possession of the encoder of claim 22.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner notes that the claims set forth that the connection housing enables connecting different compressors. It is the separable connection flange of CN ‘196 which enables this feature and therefore teaches the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             



CGF
January 15, 2022